Title: From John Quincy Adams to Charles Francis Adams, 30 November 1818
From: Adams, John Quincy
To: Adams, Charles Francis


				
					My dear Son Charles.
					Washington 30. November 1818.
				
				Your dear Mother not long since received a Letter from you, in which I read with great pleasure, that you get on at School pretty fast, and that in three weeks you hope to begin College Studies—As it is just three weeks since you wrote that Letter; if your hopes have been fulfilled you will this very day begin upon your College studies; and Oh! how happy shall I be, if you can hereafter write me with the sanction of your teachers, you get on with them pretty fast.—You know that when I was last at Boston and Quincy, I told you I should  expect you would be prepared, with the blessing of God, to enter the University, in three years from last Commencement—That you can be prepared in that time, if you will take the pains, I have no doubt—There are many boys, with no better advantages than you enjoy, who enter, younger than you will then be, and I know your capacity is equal to attaining in that time the necessary proficiency for it, if you will have the ambition to undertake it—I was disappointed in the wish I had to speak to Mr Gould before I left Boston, and to request him if he could consistently with the rules of his School, to put you into a Class where you would have a harder task with your lessons than you had where you were—You remember, you yourself told me that you could do more, if you were in a higher Class. Now you may show Mr Gould this Letter, and I am sure when he knows that you are willing to learn harder lessons than you now have, he will, if he can with propriety, indulge you with the opportunity of proving yourself equal to your promise.We are yet in deep affliction, my dear Charles, at the heavy loss we have met with in the decease of my ever honoured Mother, who was to you and your bothers—as a Parent—I was just about your present age, or perhaps a year younger, when her Mother, who like her was a Saint upon Earth, died—She had been kind, tender and affectionate to me, as your Grandmother has ever been to all my children; and now, at the distance of more than forty years, I still cherish her memory as that of one of the dearest friends I have ever had in my life—It is a pleasing, though a melancholy remembrance; that of virtuous friends who were the benefactors of our childhood, and although your long absence from this Country with your Parents, has prevented you from partaking  so long and so constantly as your brothers the tender solicitude and unwearied care of your departed Grandmother, yet it is not among the smallest of my consolations under this bereavement, that we were by a kind Providence permitted to return home from Europe, and to enjoy the happiness though but for a short time of her Society; and that you particularly have known her and shared her kindness and affection to a degree which will remain rooted in your heart, to the last long hour of your life.Give my love to your brother John from whom your Mother yesterday received a very good Letter—and believe me your ever affectionate father
				
					John Quincy Adams.
				
				
			